        Case 2:15-cv-00436-EFB Document 17 Filed 07/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VITALY V. KONONOV,                                 No. 2:15-cv-0436-EFB P
12                        Petitioner,
13            v.                                         ORDER
14    SACRAMENTO COUNTY SHERIFF
      DEPARTMENT,
15
                          Respondent.
16

17

18          This case was closed on April 30, 2015 and judgment was duly entered. ECF Nos. 10, 11.

19   On July 8, 2021, petitioner filed 25-pages of miscellaneous documents. ECF No. 15. On July 16,

20   2021, petitioner filed what appears to be a civil rights complaint. ECF No. 16. The court takes

21   no action on these filings as this case is closed. Petitioner is hereby informed that the court will

22   not respond to future filings in this action that are not authorized by the Federal Rules of Civil

23   Procedure or the Federal Rules of Appellate Procedure.

24          So ordered.

25   Dated: July 21, 2021.

26

27

28
